The Honorable Robert J. Seerden                     Opinion   No.    H-   91
Criminal District Attorney
Victoria County Court6 Building                     Re:       The availability  of
Victoria, Texas 71901                                         funds for library
                                                              purchase of books.
Dear Mr.   Seerden:

      The question    you have   submitted   to u6 for our opinion    is as follows:

                    “May a county    use funds from a library bond
            election to purchase     library books under the authority
            of Arts.   1677-1696a.    V.A. R. C. S., when the ballot
            proposition   reads as    follows:

            ‘The issuance     of $1, 250.000 bonds of Victoria County
            to improve,~land and construct and equip a permanent
            publi’i; building to be used for library porposes,   and
            the levy of the tax in payment thereof as submitted in
            the Proposition.    “’

       Powers of the County Commissions     are defined by $18 of Article    5
of the Constitution a6 those conferred by the Constitution  and the laws of
this State.  In Cana Les v. Laughlin,  214 S. W. 2d 451,453  (Tex. 194c),the
Supreme ‘Court said:

                    “The Constitution do66 not confer on the commia-
            aioners courts ‘general authority over the county business’
            and such court6 can exerci6e       only 6uch power6 as the Con-
            stitution itrelf or the statutes have ‘specifically    conferred
            upon them’ . . . While the commiarioncrs         courts have a
            broad diecretion    in exercising   power6 expre66ly    conferred
            on thim,,.nevuthelecle        the legal baEi6 for any action by
            any such court mu6t be ultimately found in the Constitution
            or the statutes.”




                                      p. 421
.   ’




        The Honorable      Robert   J. Seerden,        page 2   (H-91)




               The authority of commissioners      courts with reference    to county
        free librarie6   ia generally   governed by Articles   1677 to 1696a, Vernon’s
        Texas Civil Statutee.     Article 1696a (Acts 1955, 54th Leg.,     Ch. 194,
        p. 585) provide6 in $1 that the commissioners        court of any county is
        authorized   to acquire land and build buildings for county library purposes.
        Payments    are to be made from the Constitutional      Permanent    Improvement
        Fund.                                      .

                Section   2 of the Act is:

                               “To pay the costs of acquiring land for and of
                       purchasing,   constructing,  repairing,  equipping and
                       improving   such buildings and other permanent improve-
                       mentor, the Commissioners     Court is hereby authorized
                       to is,sue negotiable bonds of the county and to levy and
                       collect taxes in payment thereof . . . . ”

               The answer to your question,    therefore, lies in whether or not by
        use of the word “equipping ‘I the statute should be limited to the use of the
        proceeds  of bonds for what might otherwise be considered     the purchase
        and improvement    of real property or whether the proceeds    may be used
        for the purchase of equipment,    including books as well.

               The word “equip” is defined as meaning “to provide with what is
        necessary,  useful,or appropriate” (Webster’s  Third InternatimalDlctionary).
        And 6ee Midland Special School District v. Central Truet Co.,     1 F 2d 124
        (8th Cir. 1924); Buhler v. Department of Agriculture  and Markets,     280
        N. W. 367 (Win. 1938); Polliak v. Smith, 88 A. 2d 351 (N. .I. Supe.r.1952).

               In our opinion the meaning of Article       1696a is that, out of the bond
        proceeds the county commiseioners        may pay the coata of acquiring or con-
        structing the physical buildings and placing in them such other properties
        a.8 are necessary,   useful or appropriate to the purpose for which the build-
        ings are acquired or constructed.      It is our further opinion that, by that
        enactment,    the Legislature  intended to authorize     counties to issue bonds
        for the construction    and equipping of libraries    which includes furnishing a
        basic stock of books, with the bonds chargeabl~e to lie.General         Fund.  Bexar
        Guntv    v.   Mann,   157 S. W. 2d 134 (Tex.      1941).   Our answer   to your question   is that,




                                                  p.    422
The Honorable   Robert   J. Seerden.    page 3    (H-91)




where the ballot reads as quoted earlier in this opinion, a county may
use funds from the bond election to purchase  library books.

                                   SUMMARY

                    Under the authority of Article 1696a, Vernon’s
             Texas Civil Statutes,  county commissioners    may hold
             a bond election for the purpose not only of building
             buildings but also for acquiring books for library pur-
             poses.

                                       Very truly yours,




                                       Attorney   General   of Texas
                             f/




LA    Y F.   YOR   , Firs    A-




QL.&JdLLq7
DAVID M. KENDALL,           Chairman
Opinion Committee




                                       p.   423